      Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DLM & T, INC. D/B/A CHILDREN’S               §
CHOICE MONTESSORI,                           §
Plaintiff                                    §
                                             §
V.                                           §     CIVIL ACTION NO: _____________
                                             §
GREAT AMERICAN INSURANCE                     §
COMPANY OF NEW YORK,                         §
CUNNINGHAM LINDSEY U.S. LLC,                 §
SEDGWICK CLAIMS MANAGEMENT                   §
SERVICES, INC. F/K/A/ CUNNINGHAM             §
LINDSEY U.S. LLC, NICOLE NAPIER,             §
NATALIE SMITH,                               §
Defendants                                   §     JURY DEMANDED



                        DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW, Great American Insurance Company of New York, (hereinafter “Great

American”), the remaining Defendant in this matter, files this Notice of Removal, and would

show unto this Honorable Court as follows:

       1.     Great American Insurance Company of New York, Cunningham Lindsey U.S.

LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, Nicole

Napier, and Natalie Smith were sued in a civil action styled Cause No. 19-08-11439; DLM & T,

Inc. d/b/a Children’s Choice Montessori v. Great American Insurance Company of New York,

Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham

Lindsey U.S. LLC, Nicole Napier, and Natalie Smith; in the 284th District Court in Montgomery
      Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 2 of 6



County, Texas (hereafter referred to as “the state court action”). The Plaintiff’s Original Petition

in the state court action was filed on August 21, 2019. On August 29, 2019, Great American

received the citation along with a copy of Plaintiff’s Original Petition and filed its Original

Answer on September 27, 2019. On September 30, 2019 Great American filed its Election of

Responsibility under Section §542A.006(a) of the Texas Insurance Code along with a Motion to

Dismiss Defendants Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services,

Inc. F/K/A Cunningham Lindsey U.S. LLC and Natalie Smith pursuant to §542A.006(c).

       2.       Defendant’s Motion to Dismiss these defendants was set for submission in the

state court action on October 11, 2019 before the Honorable Judge Kristin Bays. Plaintiff did not

file a response or opposition to Defendant Great American’s Motion. Judge Bays granted the

motion on October 13, 2019 dismissing with prejudice Defendants Cunningham Lindsey U.S.

LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC and

Natalie Smith pursuant to §542A.

       3.       At this time, diversity jurisdiction exists between the parties, pursuant to 28

U.S.C. §1332 and the remaining Defendant, Great American, files this Notice of Removal

pursuant to the provisions of 28 U.S.C. §1441, et. seq., to remove this action from the District

Court of Montgomery County, Texas to the United States District Court for the Southern District

of Texas, Houston Division.

       4.      In their Original Petition, Plaintiff alleges that Defendant Great American

wrongfully denied or delayed payment for claims for damage relating to Hurricane Harvey to

structures insured by Great American, thereby breaching the policy of insurance issued by Great

American to Plaintiff. Plaintiff further alleges that Defendant’s actions in investigating and


                                                 2
        Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 3 of 6



delaying or denying Plaintiff’s claim for insurance benefits constituted violations of Texas

Insurance Code and the common law duty of good faith and fair dealing and fraud.

         5.       This Court has original jurisdiction over this civil action under the provisions of

28 U.S.C. §1332. Plaintiff, by nature of its citizenship and of its principal place of business, is a

citizen of the State of Texas. Defendant, Great American, is incorporated under the laws of the

state of New York with its principal place of business in the state of Ohio. Therefore, by nature

of its incorporation and of its principal place of business, Defendant, Great American, is a citizen

of the states of New York and Ohio. The amount in controversy, as plead by Plaintiff, is in

excess of $75,000, exclusive of interest and costs.

         6.       Defendant Great American has filed this Notice of Removal within 30 days of

receipt of the state court’s order dismissing with prejudice all non-diverse defendants and is

therefore timely filed as per 28 U.S.C. §1446(b)(3). Furthermore, this notice of removal is being

filed within one year of the date this action was commenced.

         7.       Now that the claims against all non-diverse defendants have been dismissed with

prejudice and without opposition from Plaintiff, the only claims remaining are against Defendant

Great American. Plaintiff originally sued non-diverse defendants alleging boilerplate claims

arising out of the Texas Insurance Code and common law bad faith with only conclusory

allegations of wrongdoing.1 All of the non-diverse defendants have since been dismissed by the

state court pursuant to §542A.006(c) of the Texas Insurance Code and Defendant Great

American contends that the non-diverse defendants were improperly joined in this action simply


1
  Plaintiffs also sued Defendant Nicole Napier, an inside adjuster and employee of Great American. However,
Napier was never served by Plaintiffs and never appeared in the state court action. Regardless, Napier is alleged to
be a citizen of the state of Kentucky and is therefore immaterial to this Court’s consideration of the issue of diversity.

                                                            3
         Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 4 of 6



to defeat diversity.



         8.      Venue is proper in the Houston Division of the Southern District of Texas because

the insured property is located in the city of New Caney, Montgomery County, Texas, which is

the location where the facts giving rise to this suit took place.

         9.      In accordance with 28 U.S.C. § 1446 (a), the following are attached hereto:

                Exhibit A:     Index of Matters Being Filed;

                Exhibit B:     A copy of the Citation as to Great American Insurance Company;

                Exhibit C:     Plaintiff’s Original Petition;

                Exhibit D:     Defendant Great American’s Original Answer;

                Exhibit E:     State Court Order dismissing non-diverse defendants with
                                prejudice;

                Exhibit F:     The state court’s Docket Sheet;

                Exhibit G:     List of all Parties and Counsel of record; and

                Exhibit H:     Defendant Great American’s Consent to Removal of Case to
                                Federal Court.


         10.     In accordance with 28 U.S.C. §1446(d), written notice of the filing of this Notice

of Removal will be promptly served upon all adverse parties, and a copy of this Notice of

Removal promptly will be filed with the Clerk of the District Court of Montgomery County,

Texas.

         11.     Defendant Great American respectfully requests that this action be removed to

this Court and that this Court accept jurisdiction of this action and place this action on the docket


                                                   4
         Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 5 of 6



of this Court for further proceedings as though the action originally had been instituted in this

Court.

                               {signature on the following page}

                                            Respectfully submitted,

                                            GAUNTT, KOEN, BINNEY & KIDD, LLP



                                            By __________________________
                                                   W. Chris Surber
                                                   State Bar No. 24064052
                                                   Southern District Bar No. 1007934
                                                   Attorney In Charge
                                            25700 I-45 North, Ste 150
                                            Spring, TX 77386
                                            Telephone:     281-367-6555
                                            Facsimile:     281-367-3705
                                            E-Mail: chris.surber@gkbklaw.com
                                            Counsel for Defendant, Great American Insurance
                                            Company of New York




                                                5
      Case 4:19-cv-04086 Document 1 Filed on 10/18/19 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

      This pleading was served in compliance with Rule 5 Federal Rules of Civil Procedure on
October 18, 2019, electronic notice as follows:

Mr. Michael A. Downey
Mostyn Law
3810 West Alabama Street
Houston, Texas 77027
Telephone: 713-714-0000
Facsimile: 713-714-1111
E-Mail: madowney@mostynlaw.com
E-Mail: maddocketefile@mostynlaw.com
Attorneys for Plaintiff




                                          _________________________________
                                          W. Chris Surber




                                             6
